DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim should be amended in line 3 of the claim to recite “from one or a plurality of eye…” to correct for grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the capacitive ring sensors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation is interpreted to mean “the capacitive sensors” as recited in line 2 of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fateh (US 20160239635).
Regarding claim 6, Fateh discloses a method for eye drop administration compliance (fig. 9), comprising: 
in a memory, storing data of an eye drop administration regime of a subject (paragraph 98 discloses storing medication regimen data on a storage device; the examiner notes that in the context of the embodiment shown in fig. 4, which is for administering eye drops, the medication regimen data would be eye drop related since that is the medication being delivered); 
in a processor (compliance analysis module 920 in fig. 10G; paragraph 79 discloses that the compliance analysis module compares data indicating that it must have processing capabilities), receiving signals (paragraph 78 discloses that the sensor data analysis module 915 sends medication data to the compliance analysis module 920) from one or a plurality of sensors (paragraph 43 discloses drop and motion sensors) from one or plurality of eye drop bottle pods (medication device 410 in fig. 4), wherein each eye drop bottle pod from the one or said plurality of eye drop bottle pods is configured to hold an eye drop bottle (container 420 in fig. 4); and
 determining from the received signals whether the subject administered eye drops into eyes of the subject from each eye drop bottle respectively held in each eye drop bottle pod of the one or said plurality of eye drop bottle pods in accordance with the eye drop administration regime data (paragraph 79 discloses comparing the generated medication data to the medication regimen to determine if the patient is adhering to the medication regimen; the examiner notes that in the context of the embodiment of fig. 4, which is for administering eye drops, the data would be related to a patient administering eye drops from the eye drop bottle in accordance to an eye drop administration regime data).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh.
Regarding claim 1, Fateh discloses an eye drop bottle storage unit for eye drop administration compliance (medication device 1028 in fig. 10G), the eye drop bottle storage unit comprising: 
one or a plurality of eye drop bottle pods (medication device 100 in fig. 1; paragraph 91 discloses that medication device 1028 can be medication device 100), wherein each eye drop bottle pod of the one or said plurality of eye drop bottle pods is configured to hold an eye drop bottle (paragraph 37 discloses the device stores a bottle containing eye drops), and comprises one or a plurality of sensors (material/drop sensor 140 in fig. 1) and; 
a memory configured to store data of an eye drop administration regime of a subject (paragraph 39 discloses the electronic module compartment 150 contains a memory storage device which would capable of storing data of an eye drop regimen).
Fateh further discloses that the electronic module compartment can include a processor (paragraph 39).  Fateh also discloses that the unit interfaces with a computer system (compliance analysis module 920 in fig. 10G) configured to receive signals from the one or said plurality of sensors of each eye drop bottle pod (paragraph 78 discloses the sensor data analysis module 915 sends data to the compliance analysis module 920), and to determine from the received signals whether the subject administered eye drops into eyes of the subject from each eye drop bottle respectively held in each eye drop bottle pod of the one or said plurality of eye drop bottle pods in accordance with the eye drop administration regime data (paragraph 79 discloses the module 920 compares the regimen data to the medication data and determines a state of compliance).
However, in this embodiment, Fateh does not explicitly teach or disclose the claimed processor as being part of the storage unit.
In a separate embodiment (medicine dispensing system 1009 in fig. 10D), Fateh teaches a unit (system 1009 in fig. 10D; paragraph 88 discloses “one device”) which comprises a pod (container 630 in fig. 6A), a memory (paragraph 88 discloses “storage”), and the processor (fig. 10D; paragraph 88 discloses a processor which supports both the sensor data analysis module and the compliance analysis module).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the storage unit of the first embodiment of Fateh (device 100 in fig. 1/2) to have a processor integrated into the pod and which supports both the sensor data analysis module and the compliance analysis module, as taught by the second embodiment of Fateh, for the purpose of simplifying components by obviating the need for a computer system to accommodate the compliance analysis module.
Regarding claim 4, in the modified unit of Fateh, Fateh discloses a controller unit (electronic module compartment 150 in fig. 2) including the processor and the memory (paragraph 39 discloses the compartment 150 houses the processor and memory). 
 Regarding claim 5, in the modified unit of Fateh, Fateh discloses at least one of the one or said plurality of eye drop bottle pods includes the processor (paragraph 39 discloses the electronic module compartment 150, which is part of the pod, comprises the processor).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh, as applied to claim 1 above, and further in view of Cohen (US 5135485).
	Regarding claim 2, modified Fateh teaches all of the claimed limitations set forth in claim 1, as discussed above.  Fateh further teaches that the second sensor (i.e. material/drop sensor 140 in fig. 1) is a sensor which detects amount or quantity of medication which was released (paragraph 65) and can include a wide array of sensors (paragraph 65).  Fateh further teaches the processor is configured to determine whether the subject administered eye drops from each eye drop bottle (paragraph 88 discloses that in the modified device of Fateh, the processor supports the sensor data analysis module 915; paragraph 65 discloses that the sensor data analysis module determines if medicine was released from the medicine container).
However, modified Fateh does not teach or disclose the one or plurality of sensors comprise capacitive sensors placed at predefined positions along the length of each eye drop bottle in each eye drop bottle pod, and wherein the processor is configured to determine whether the subject administered eye drops from each eye drop bottle by computing a height of a liquid in each eye drop bottle using capacitance measurements computed from the signals received from the capacitive ring sensors.
Cohen relates to fluid level sensing in a disposable medical fluid container (1:6-12) which comprises a capacitive sensors placed at predefined positions along the length of the fluid container (conductive plates 80/82 in fig. 6).  Cohen further discloses that a processor (microprocessor 72 in fig. 6) is configured to compute a height of a liquid in the medical fluid container using capacitance measurements computed from the signals received from the capacitive sensors (7:56-58 discloses computing a fluid level from the sensors).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the drop sensor of Fateh (i.e. material/drop sensor 140 in fig. 1) to be a series of capacitive sensors placed at predefined positions along the length of the eye drop bottle in the eye drop bottle pod and to have modified the processor of modified Fateh to be configured to determine whether the subject administered eye drops from each eye drop bottle by computing a height of a liquid in each eye drop bottle using capacitance measurements computed from the signals received from the capacitive sensors, as taught by Cohen.  Cohen teaches that this fluid level sensing offers uses an efficient and inexpensive way to sense fluid levels in a container (2:18-22).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh, as applied to claim 1 above, and further in view of Lawhorn (US 20190295718).
Regarding claim 3, modified Fateh teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the processor is configured to compute a compliance factor and to assess whether the subject is complying with the eye drop administration regime when the compliance factor is greater than a predefined threshold.
Lawhorn is directed towards managing patient compliance with respect to a medical treatment (paragraph 1).  Lawhorn further discloses a processor is configured to compute a compliance factor (paragraph 27 discloses an evaluation unit determines a patient compliance factor which is a measure of compliance relative to a treatment plan) and to assess whether the patient is complying with the treatment plan when the compliance factor is greater than a predefined threshold (the examiner notes that in the context of the claim/specification, the term “greater” is interpreted to mean “better” rather than requiring a numerically higher value; paragraph 59 discloses providing an approval signal if the patient compliance factor is better than a threshold).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor to be configured to compute a compliance factor and to assess whether the subject is complying with the eye drop administration regime when the compliance factor is greater than a predefined threshold for the purpose of enabling the processor to generate a singular score of compliance based on a collection of different data which would be simple for a user to understand (paragraph 1 of Lawhorn discloses that the factor is based multiple factors such as time of therapy and degree of pressure applied).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783